 1

 2                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


 3
                                                                      Apr 06, 2020
 4
                                                                          SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7       SIMEON O., on behalf of T.O.,
                                                     NO: 4:19-CV-5003-RMP
 8                               Plaintiff,
                                                     ORDER ADOPTING REPORT AND
 9            v.                                     RECOMMENDATION

10       COMMISSIONER OF SOCIAL
         SECURITY,
11
                                 Defendant.
12

13           BEFORE THE COURT is the Report and Recommendation issued by

14   Magistrate Judge John T. Rodgers on February 18, 2020, ECF No. 24,

15   recommending Plaintiff Simeon O.’s 1 Motion for Summary Judgment on behalf of

16   T.O., ECF No. 14, be granted in part and Defendant Commissioner of Social

17   Security’s Motion, ECF No. 21, be denied. No objection was filed.

18

19

20   1
      In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
     name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
21
     decision.

     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 1
 1         After reviewing the Report and Recommendation and relevant authorities,

 2   the Court finds that the Magistrate Judge’s findings are correct. Therefore, the

 3   Court adopts the Report and Recommendation in its entirety.

 4         Accordingly, IT IS HEREBY ORDERED:

 5                1. The Report and Recommendation, ECF No. 24, is ADOPTED in

 6                   its entirety.

 7                2. Plaintiff’s Motion for Summary Judgment, ECF No. 11, is

 8                   GRANTED IN PART.

 9                3. Defendant’s Motion for Summary Judgment, ECF No. 12, is

10                   DENIED.

11                4. Judgment shall be entered in favor of Plaintiff.

12                5. The ALJ’s decision is REVERSED. This matter is REMANDED

13                   to the Commissioner of Social Security for further proceedings

14                   consistent with the Report and Recommendation, pursuant to

15                   sentence four of 42 U.S.C. § 405(g).

16         IT IS SO ORDERED. The District Court Clerk is directed to enter this

17   Order, provide copies to counsel, and close this case.

18         DATED April 6, 2020.

19
                                                s/ Rosanna Malouf Peterson
20                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
21


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 2
